 1   Charles Tony Piccuta (258333)
     Charles Albert Piccuta (56010)
 2   PICCUTA LAW GROUP, LLP
     400 West Franklin Street
 3
     Monterey, CA 93940
 4   Telephone: (831) 920-3111
     Facsimile: (831) 920-3112
 5   charles@piccutalaw.com
     chuck@piccutalaw.com
 6
     Attorneys for Plaintiff
 7
     Trinidad Brown
 8
                                   UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11
     TRINIDAD BROWN,                                      )   Case No.: 2:17-CV-01157-KJM-AC
12                    Plaintiff,                          )
          v.                                              )   PLAINTIFF’S APPLICATION TO
13   EDDIE DIAZ, ERIC HOWARD, LAERTIS                     )   EXTEND PAGE LIMITATIONS FOR
     MORAITIS and DANIEL VILLALOBOS,                      )   PLAINTIFF’S OPPOSITION TO
14                                                        )   HOWARD’S MOTION FOR SUMMARY
                               Defendants.                )   JUDGMENT
15
                                                          )
16                                                        )
                                                          )   DATE: February 8, 2019
17                                                        )   TIME: 10:00 a.m.
                                                          )   COURTROOM: 3, 15th floor
18                                                        )
                                                          )   JUDGE: Honorable Kimberly J. Mueller
19
                                                          )
20

21          NOW COMES Plaintiff, Trinidad Brown (“Plaintiff”), by and through undersigned

22   counsel and hereby applies to the court for an extension of the page limitation with respect to his

23   Opposition to Howard’s Motion for Summary Judgment nunc pro tunc.

24          On January 18, 2019, Plaintiff filed his Opposition to Howard’s Motion for Summary

25   Judgment. The brief submitted, excluding tables of authorities and table of contents, totaled 36

26   pages. In reviewing the Local Rules for the Eastern District, counsel did not find a page

27   limitation on such briefs. In reviewing the Court’s standing Order today, for purposes of

28   determining the proper address to forward courtesy copies to chambers, counsel found language

     ______________________________________________________________________________
                   Application to Extend Page Limitations for Plaintiff’s Opposition to Howard’s MSJ
                                                        Page 1
 1   limiting oppositions to motions to 20 pages for the first time. This language was not located

 2   previously due to an inadvertent oversight by counsel. As a result, counsel submitted a brief that
 3   exceeds the Court’s page limitations without first seeking permission to do so.
 4           Counsel appreciates the importance of the page limitation given the incredible caseload
 5   that the judges and their staff in the Eastern District of California are required to handle. Counsel
 6   further knows that this District previously maintained one of the highest caseloads per judge of
 7   any district in the country, and likely still does. Without doubt, a violation of this important
 8   requirement, likely does not take favor with the Court and infuriates the judges and staff who
 9   require that counsel are exacting with their briefs and to the point. Simply put, the Court does not
10   have the time or interest to sift through superfluous arguments and verbose briefs.
11           With that understanding, Plaintiff applies to this Court to extend the page limitation for
12   Plaintiff’s Opposition from 20 pages to 36 pages and requests that an Order issue allowing the
13   same nunc pro tunc. Good cause exists to approve this application for four reasons: 1) because
14   the brief opposes a motion for summary judgment that seeks to terminate the action on the
15   merits; 2) because all 36 pages were required to address the several claims and issues involved in
16   the motion for summary judgment; 3) because allowance of the 36 pages is necessary for
17   Plaintiff to adequately explain the controlling case law; and 4) allowing the thorough analysis of
18   the controlling case law in the Opposition (which dictated a longer brief) will actually allow the
19   Court to more efficiently issue an Order and save it time overall.
20           With respect to the first reason, a motion for summary judgment must be treated more
21   seriously than motions that do not have the potential to terminate a case on the merits. As such,
22   Plaintiff should be afforded leeway and some flexibility within reason to provide a brief that
23   allows him to fully defend against such a motion. Allowing the 36 pages requested allows
24   Plaintiff to do so here.
25           Plaintiff needed the additional pages to oppose the motion for summary judgment because
26   several claims and issues needed to be addressed. Specifically, Plaintiff was required to address:
27   the Excessive Force Claim, the Unlawful Arrest Claim, the First Amendment Retaliation Claim,
28   the Malicious Prosecution Claim and Qualified Immunity. To complicate the matter, was the fact

     ______________________________________________________________________________
                    Application to Extend Page Limitations for Plaintiff’s Opposition to Howard’s MSJ
                                                         Page 2
 1   that the conduct complained of gave rise to multiple acts that could constitute unlawful arrest and

 2   excessive force. Specifically, the unlawful arrest,             excessive force and First Amendment
 3   retaliation claims could all be derived from the pointing of the loaded gun at Plaintiff’s head, the
 4   tasering of Plaintiff in the vehicle (with no active resistance) or the formal taking of Plaintiff into
 5   physical custody and arresting him under C.P.C. 148(a)(1). Since there were at least three
 6   separate acts by Defendant Howard that could constitute unlawful arrest, excessive force and
 7   First Amendment retaliation, they all needed to be discussed in turn.
 8           As a result of the aforementioned, a different set of cases applied to each instance of
 9   misconduct. For example, a different set of cases applied to the pointing of a loaded firearm at
10   Brown’s head. On the other hand, another set of cases applied to the tasering of Brown.
11           The controlling cases for each instance of misconduct were discussed in turn in the
12   Opposition. Plaintiff provided the Court with a thorough analysis of the cases and why they were
13   factually congruent or inapposite. Such a comprehensive analysis could not have been completed
14   under the 20 page limit. Moreover, Plaintiff believes, that the analysis is such that the Court will
15   actually benefit and expend less time in reaching its conclusion and drafting its order as a result.
16   Finally, Plaintiff will be materially prejudiced if his Opposition as filed is not considered in its
17   totality on the merits.
18           WHEREFORE Plaintiff respectfully requests that the Court grant Plaintiff’s application
19   to extend the page limit on Plaintiff’s Opposition to Defendant Howard’s Motion for Summary
20   Judgment nunc pro tunc.
21

22   Dated: January 22, 2019                                    PICCUTA LAW GROUP, LLP
23                                                              /s/ C.T. Piccuta        _________
                                                                Charles Tony Piccuta
24                                                              Attorneys for Plaintiff
                                                                TRINIDAD BROWN
25

26

27

28

     ______________________________________________________________________________
                    Application to Extend Page Limitations for Plaintiff’s Opposition to Howard’s MSJ
                                                         Page 3
 1                                                    ORDER

 2

 3          The Court, having considered Plaintiff’s Application to Extend Page Limitations for

 4   Plaintiff’s Opposition to Howard’s Motion for Summary Judgement, and finding good cause

 5   appearing therefore, hereby grants the Application and request. Plaintiff’s Opposition as filed

 6   shall be allowed nunc pro tunc and the page limits applicable thereto extended to 36 pages

 7   exclusive of table of content and tables of authorities

 8          IT IS SO ORDERED.

 9   DATED: January 24, 2019

10

11                                                UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     ______________________________________________________________________________
                   Application to Extend Page Limitations for Plaintiff’s Opposition to Howard’s MSJ
                                                        Page 4
